              Case 2:20-cr-00093-RSM Document 137 Filed 01/19/21 Page 1 of 1




1                                                  THE HONORABLE RICARDO S. MARTINEZ
2

3

4                            UNITED STATES DISTRICT COURT FOR THE
5                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
6
                                )
7
     UNITED STATES OF AMERICA, )                   NO. CR20--093 RSM
8                               )
                     Plaintiff, )                  ORDER TO
9                               )                  PROCEED WITH GUILTY PLEA
     v.                         )                  BY VIDEOCONFERENCE HEARING
10
                                )
11   TARA SCOTT               , )
                    Defendant.  )
12                              )
13
            The Court has considered the unopposed Motion to Proceed with Guilty Plea by
14
     videoconference hearing. For the reasons set forth therein, and pursuant to General Order 18-20,
15

16   the Court finds that entry of the guilty plea in this case cannot be further delayed without serious

17   harm to the interests of justice and directs that the matter be scheduled for a videoconference
18
     plea hearing.
19
            Signed this 19th day of January, 2021.
20



                                                   A
21

22
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24

25          Respectfully Submitted ,

26          _s/Cathy Gormley__________________
27
            Cathy Gormley #26169

28
     ORDER TO PROCEED VIA VIDEOCONFERENCE
     TARA SCOTT                                                                        Cathy Gormley.
                                                                                    ATTORNEY AT LAW
                                                                           7511 Greenwood Avenue N. #821
                                                                         SEATTLE, WASHINGTON 98103
                                                                                          (206) 624-0508
